IN THE SUPREME COURT OF TEXAS

                                 No. 04-0114

                     IN RE  LEXINGTON INSURANCE COMPANY

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for stay, filed February 4, 2004,  is
           granted.   The order dated October 31, 2003, in Cause No.  2001-
           49363,   styled   Lexington   Insurance   Company    v.    Varco
           International,  Inc.,  Tuboscope  Vetco   International,   Inc.,
           Advanced Wirecloth, Inc., Environmental Procedures,  Inc.,   and
           Vincent D. Leone, Sr., in the 164th  District  Court  of  Harris
           County, Texas, is stayed pending further order of this Court.

      2.    No documents or materials shall be released until further  order
           of this Court.

      3.    The real  parties  in  interest  are  requested  to  respond  to
           relator's petition for writ of mandamus no later than 5:00 p.m.,
           February 16, 2004.

            Done at the City of Austin, this February 4, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk